Citation Nr: 1226071	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  02-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. E.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from January 1948 to January 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2002, the Board, in pertinent part, remanded the Veteran's claim to the RO so that he could be afforded a hearing before a Veterans Law Judge.  In February 2007, the Veteran testified during a hearing conducted via video-conference before this Acting Veterans Law Judge.  A transcript of the hearing is of record.  In a May 2007 decision, the Board denied the Veteran's claim for service connection for a right inguinal hernia.

The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2008 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the case to the Board for additional evidentiary development and readjudication.  To comply with the Joint Motion, in January 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In March 2011, the Board again remanded the case to the RO via the AMC for additional development.  In February 2012, after the case was returned to the Board, a medical expert opinion was requested pursuant to 38 C.F.R. § 20.901 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDING OF FACT

While the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Board became aware that the Veteran died in June 2012, according to information provided by the Social Security Administration (SSA).


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, in February 2012, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 in this case.  Regrettably, during this process, and prior to the issuance of a final decision, the Board learned that the Veteran died in June 2012 from information provided by the SSA.

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Such request must be filed not later than one year after the date of the claimant's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the Veteran's claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


